internal_revenue_service number release date index number department of the treasury washington dc person to contact telephone number refer reply to cc corp 2-plr-104505-03 date date acquiring parties h s parent foreign_subsidiary date company official outside professional state z country y plr-104505-03 this letter responds to a letter submitted on behalf of parent and foreign_subsidiary dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to file an election the extension is being requested in order to allow parent and foreign_subsidiary to file an election to restore value under sec_1_382-8 of the income_tax regulations hereinafter referred to as the election additional information was received in a letter dated date the material information submitted for consideration is summarized below parent is a state z corporation and prior to an ownership_change on date was the common parent of a consolidated_group of corporations parent also owned all the stock of foreign_subsidiary incorporated under the laws of country y foreign_subsidiary is a controlled_foreign_corporation as defined in sec_957 and is not engaged in conduct_of_a_trade_or_business in the united_states acquiring parties formed h a state z corporation h in turn formed s a wholly- owned state z corporation on date parent merged into s with parent being the surviving corporation after the merger parent and its eligible subsidiaries constituted a loss group for purposes of sec_1_1502-91a with respect to their consolidated net operating losses the merger resulted in an ownership_change for parent and its loss group as the result of parent’s ownership_change parent’s value was reduced under sec_1_382-8 by the value of foreign subsidiary’s stock sec_382 provides that the amount of the taxable_income of any new_loss_corporation for any post-change_year which may be offset by pre-change losses shall not exceed the sec_382 limitation for such year under sec_382 the sec_382 limitation is determined by multiplying the value of the old_loss_corporation by the applicable long term tax-exempt rate a special rule designed to prevent double counting by controlled groups is set forth in sec_1_382-8 sec_1_382-8 requires the value of the stock of each component_member of the controlled_group be reduced by the value of the stock owned by that component_member in any other component_member component members of a controlled_group can elect under sec_1_382-8 to restore some or all of the value to the member whose value is reduced under sec_1 c the election to restore value is made following the procedures set forth in sec_1_382-8 parent and foreign_subsidiary are component members of a controlled_group under sec_1_382-8 and intended that all the value of foreign_subsidiary be restored to parent under sec_1_382-8 however for various reasons parent and foreign_subsidiary failed to make the election in a timely manner under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i plr-104505-03 sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations ie sec_1_382-8 therefore the commissioner has discretionary authority under sec_301_9100-3 to grant an extension of time for parent and foreign_subsidiary to file the election provided parent and foreign_subsidiary show they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the government information affidavits and representations submitted by parent foreign_subsidiary company official and outside professional explain the circumstances that resulted in the failure to timely file the election the information establishes that parent and foreign_subsidiary reasonably relied on a qualified_tax professional who failed to make or advise parent and foreign_subsidiary to make the election and that the interests of the government will not be prejudiced if relief is granted see sec_301 b v based on the facts and information submitted including the representations made we conclude that parent and foreign_subsidiary have shown they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-3 until days from the date on this letter for parent and foreign_subsidiary to file the election the above extension of time is conditioned on the taxpayers' parent's and the members of its controlled group's and h’s and the members of its controlled group’s tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers' tax_liability for the years involved a determination thereof will be made by the director's office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers' liability is lower sec_301_9100-3 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular we express no opinion with respect to whether an ownership_change occurred whether parent and foreign_subsidiary are component members of a controlled_group the amount of value if any that may be restored or as to values or amounts of nols in addition we express no opinion as to the tax effects or consequences of filing the return or the election late under the provisions of any plr-104505-03 other section of the code or regulations or as to the tax treatment of any conditions existing at the time of or effects resulting from filing the return or the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-3 we relied on certain statements and representations made by parent foreign_subsidiary parent's authorized representative foreign subsidiary’s authorized representative company official and outside professional under penalties of perjury however the director should verify all essential facts moreover notwithstanding that the extension is granted under sec_301_9100-3 to file the election any penalties and interest that would otherwise be applicable still apply this letter is directed only to the taxpayer s who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant pursuant to a power_of_attorney on file in this office copies of this letter are being sent to your authorized representatives sincerely ken cohen senior technician reviewer branch office of associate chief_counsel corporate
